Opinion filed March 17,
2011
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-10-00319-CV
                                                    __________
 
                                        MONIKA
ROSE WELCH 
                                                          
V.
                                  
CHRISTOPHER PAUL WELCH

 
                                  On
Appeal from the County Court at Law
                                                           Brown
County, Texas
                                                 Trial
Court Cause No. DV1004108
 

 
                                            M
E M O R A N D U M    O P I N I O N
            Monika
Rose Welch is the appellant in this appeal.  She has filed a motion to dismiss
the appeal pursuant to Tex. R. App. P. 42.1(a)(1). 
In the motion, appellant states that “[t]he parties have entered into a
settlement agreement disposing of all issues presented in this appeal and the underlying
suit.”  Therefore, in accordance with appellant’s request, we dismiss the
appeal. 
The
motion to dismiss is granted, and the appeal is dismissed. 
 
 
                                                                                                PER
CURIAM
 
March 17, 2011
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.